Title: Abigail Adams to John Adams, 5 March 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy March 5 1796—
          
          Thursday post brought me Yours of the 20th 23 & 24. we have had a good Season for buisness and our Teams have Stood Still a very few Days the whole winter. they have carted Me home all the Wood cut by vesey. they have carried all the manure up pens Hill designd for the corn. they have Sledded Some stones and they have carried up 36 loads of manure upon the Stoney Feild Hill. they have Drawn all the Timber home from the plain and some from the Woods, and by the help of a little Snow again tho a Small quantity. they are going this Day to get home Some more. our cattle have not fed on corn oats or Barley. be sure Copland has given them their share of English Hay, but all agree that the cattle look much better than they did last Year. I ought to have enumerated the manure carted & spread upon Quincy meddow. that Ground I have retaind for this place. as Soon as the Season will permit the Hill before the Door

will be cross plowd our people say the turnings are so short, that it will take more Time and is worse to plow than when first Done. So much for Farming
          The Electionering Toast, You sent me, I answer by one equally good, from Ipswich [“]3. John Adams. May his Virtues, Genius and knowledge long revolve, the first planet from our political Sun” poor Sam’ll got a Rap. “Sam’ll Adams. May not the errors of Dotage disgrace that Life whose manhood was usefull to his Country.[”] the Toast were all good and sentimental as were those of Newburry port. 2d was the V President and congress may the prosperity and happiness of the American people, still form their Eulogy. 8th. The Ancient Dominion—May the State that gave Birth to a Washington never tarnish her Lusture by disorganizing measures. 9th The late Self-created Societies—Peace to their manes. May no sacrilegious hand Disturb their ashes.
          I thank you for mr Harpers address. a Friend had sent me one before, of the 1 Edition. I cannot say that the thought did not occur to me, that the letter of mr Jays would be attributed to the Motive asscribed. I believe it to be a fair and honest statement of his sentiments, written in plain Simple stile.
          I yesterday received a Letter from Thomas of the 1 of December which I inclose to you. I think we may expect daily to hear from England I hope to get Letters from thence I shall send to Thomas by a vessel going to Amsterdam Peter P. & mr Harpers address. if you have all Camillus in a Pamphlet, be So good as to send Me one. We have only printed here 22 Numbers
          I hope you will write our Dear Sons, particularly Thomas by any vessel going to Hamburgh or Holland as the communication is more difficult, to him than to England. return me his Letter when you have read it
          I know Law. he will never See 45 again unless he lives to ninety. he will Do for a Virginna Girl, who would stand no chance, where Black are so plenty and Manners so licentious of Marrying one of her own States Men, without some progeny. I suppose they are not over Delicate in their feelings. I would not give up the Heavenly sinsations of a virtuous Love, even at this advanced period of Life, for all the wealth of all the Indias. my Children are much dearer to me than they could otherways have been, and much more deserving of my Regard. I do not like these Marriages of Jan’ry & May, particularly, when Jan’ry is batterd by passing inclement Seasons and

connected with profligate companions, even tho a Jointure was to be added in proportion to the Age of the Party, or the hundreds increased as the head was hoary, and the Frame enfeabled. there never can be with such a Disparity, a Durable union of Hearts. Age must blunt the fine feelings of the Soul, and the delicious harmony of according Hearts. Nature is opposed to it, or why has she placed at so great a Distance from each other the Torrid and the frigid Zones?
          You must not tell the Good Lady all this Story. tell her that I hope the connextion will be productive of much Satisfaction to her, but that I say when I was young I liked a young Man much better for a companion than an old one. I cannot help feeling pained for my poor Lad who in his last Letter made so much of a confession of his past pangs and strugles; I think with Yorick, that [“]Love is not a misfortune from a persuasion that a Mans Heart is ever the better for it”
          I must bid you adieu. My paper warns me to close, and to assure you of the Sincerest attachment / of Your
          
            A Adams—
          
        